Citation Nr: 9907738	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  97-24 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for peptic ulcers.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for a left knee 
disorder.

5.  Entitlement to an increased, compensable, evaluation for 
hemorrhoids.

6.  Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 10 percent disabling.

7.  Entitlement to an increased evaluation for a left ankle 
disability, currently evaluated as 10 percent disabling.

8.  Entitlement to an increased, compensable, evaluation for 
bilateral pes planus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to August 
1995.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 1996, from 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran does not currently have a hearing loss 
disability.

3.  No diagnosis of a left knee disorder has been shown.  No 
treatment for a left knee disorder is shown in service.

4.  There is no current diagnosis of sinusitis.  The 
veteran's service medical records show no complaints of, 
treatment for, or diagnosis of sinusitis.

5.  There is no current diagnosis of peptic ulcer disease.  
The veteran's service medical records show no complaints of, 
treatment for, or diagnosis of peptic ulcer disease.

6.  The veteran's hemorrhoids are not large, thrombotic, or 
irreducible.


CONCLUSIONS OF LAW

1.  A claim for service connection for bilateral hearing loss 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991 and 
Supp. 1998).

2.  A claim for service connection for a left knee disability 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991 and 
Supp. 1998).

3.  A claim for service connection for peptic ulcer disease 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991 and 
Supp. 1998).

4.  A claim for service connection for sinusitis is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991 and Supp. 1998).

5.  The criteria for an increased evaluation for hemorrhoids 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 and Supp. 
1998); 38 C.F.R. §§ 3.321, 4.114 Diagnostic Code 7336 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for bilateral hearing 
loss, a left knee disability, peptic ulcer disease, and 
sinusitis.

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such further 
development would be futile.  38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

A review of the veteran's service medical records show no 
complaints of, treatment for, or diagnoses of bilateral 
hearing loss, a left knee disorder, peptic ulcer disease, or 
sinusitis.  The veteran's hearing was determined to be within 
normal limits on all active duty examinations, including his 
retirement examination.  

The report of a VA audiological examination, conducted in 
October 1995, shows the veteran reporting that he has 
difficulty understanding speech in normal conversation.  He 
reported no pain, drainage, or medical treatment for his 
ears.  He reported exposure to noise of rifle ranges and 
generators, and to aircraft as a paratrooper.  

He further claimed to have been in combat for four and a half 
months in the Persian Gulf, although the Board notes that a 
review of his service personnel and medical records indicates 
he was evacuated from Saudi Arabia following a motor vehicle 
accident on February 4, 1991, prior to the beginning of 
ground combat operations.  On VA examination his hearing was 
evaluated as follows:

Left Ear				Right Ear

500		10					10
1000		15					10
2000		20					20
3000		15					10
4000		20					15

Speech recognition was 96% bilaterally.  No tinnitus was 
reported.  The impression was hearing within normal limits.

The report of a VA general medical examination, conducted in 
October 1995, shows the veteran reporting a history of a 
fractured left ankle with surgical repair, and arthroscopic 
surgery of the right knee.   He reported occasional heartburn 
but no vomiting, no regurgitation, and no dysphagia.  He 
reported that he had recently had stomach pain and was told 
he had ulcers.  He reported intolerance to milk.  He stated 
that his bowel movements are regular, but that he recently 
had a spell of passing blood in the stool, in the commode and 
on the paper.

He reported pains in most of the joints of both legs, both 
knees, and both ankles.  He had the most trouble with his 
right knee and left ankle.  Physical examination showed the 
left ankle with less than normal motion and inability to 
fully flex the ankle.  The right knee also showed some 
minimal decrease in ability to flex the knee.  Diagnoses 
included status post left ankle fracture, status post right 
knee surgery, duodenal ulcer by history only, hemorrhoids, 
osteoarthritis of the right knee and left ankle, and lactose 
intolerance.

The Board notes the veteran's testimony at his hearing, 
conducted in November 1998.  He stated that he has difficulty 
understanding what is said in school.  He reported that he 
stands closer when others are speaking to him, and that he 
turns up the volume on the television.  He reported that his 
left knee swells when he stands for long periods of time, and 
on long walks.  He stated that he remembers injuring it in a 
parachute jump.  He stated that some foods irritate his 
stomach and that he was given Maalox and Pepto Bismol for 
this while on active duty.  He reported no current treatment.  
He stated that as winter approaches he experiences nasal 
congestion and headaches.  He reported inservice treatment 
with Sudafed and decongestants.

The veteran's service medical records are negative for 
complaints of a left knee disorder.  The report of the most 
recent VA examination shows subjective complaints of left 
knee pain with no objective findings.  The veteran's service 
medical records show normal hearing throughout service.  Post 
service VA examination also shows normal hearing.  The 
veteran's service medical records show no treatment for, or 
diagnosis of peptic ulcer disease.  Recent VA examination 
shows duodenal ulcer by history only.  This history is not 
borne out by the objective medical evidence of record.  The 
veteran's service medical records are negative for sinusitis.  
The recent VA examination shows no complaints of, or findings 
regarding sinusitis.  

The Board concludes that there is no objective medical 
evidence which indicates that the veteran currently has 
sinusitis or a hearing loss disability.  There is also no 
objective medical evidence which relates his current 
complaints of a left knee disorder and peptic ulcer disease 
to his period of active military service.  The veteran's 
testimony at his personal hearing does not overcome the 
complete lack of objective medical evidence regarding these 
claims. 

Where a claim is not well grounded, it is incomplete, and 
depending on the particular facts of the case, VA may be 
obligated under 38 U.S.C.A. § 5103(a) to advise the claimant 
of the evidence needed to complete his application, where the 
veteran has reported other known or existing evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995); Epps v. Brown, 
9 Vet. App. 341 (1996).  In this case, regardless of whether 
the obligation attached, VA has complied with this obligation 
in the May 1997 statement of the case and in the above 
discussion.


2.  Entitlement to an increased evaluation for hemorrhoids.

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the hemorrhoid disability have been properly developed.  
There is no indication that there are additional pertinent 
records which have not been obtained.  No further assistance 
to the appellant is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107.

The appellant claims that his hemorrhoid disability has 
worsened and warrants an increased disability rating.  
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1 (1998).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (1998).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

Service connection for hemorrhoids was granted via a rating 
decision of June 1996.  An evaluation of noncompensable was 
assigned.  A review of the veteran's service medical records 
shows a finding of hemorrhoids, noted to be not thrombosed, 
on his retirement examination, conducted in May 1995.  

The report of a VA examination, conducted in October 1995, 
shows the veteran reporting his bowel movements are regular, 
but that he recently had a spell of passing blood in the 
stool in the commode and on the paper.  Digestive system 
examination was negative, with no enlargement of any organs, 
or particular tenderness.  A diagnosis of hemorrhoids was 
entered.

The Board notes the veteran's testimony at his personal 
hearing, conducted in November 1998.  He stated that his 
hemorrhoids hurt once in a while.  He stated that they were 
not really inflamed, but that he gets an itching sensation.  
He reported using nonprescription medication.  He reported 
that he was told to keep a lot of fiber in his diet.  He did 
not report any recent treatment.

The veteran's hemorrhoid disability is currently evaluated 
under 38 C.F.R. § 4.114 Diagnostic Code 7336.  Diagnostic 
Code 7336 calls for a noncompensable rating for mild or 
moderate hemorrhoids.  A 10 percent evaluation is assigned if 
they are large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences.

The Board concludes that the objective medical evidence of 
record does not show that the veteran's hemorrhoids are large 
or thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  The most recent VA 
examination merely diagnosed hemorrhoids, with no findings of 
specific difficulties.  The digestive system examination was 
noted to be negative without any enlargement or particular 
tenderness.  Service medical records specifically noted that 
the veteran's hemorrhoids were not thrombosed on retirement.  
The criteria for a compensable evaluation for hemorrhoids are 
not met.


ORDER

Entitlement to service connection for hearing loss is denied.
Entitlement to service connection for a left knee disorder is 
denied.
Entitlement to service connection for peptic ulcers is 
denied.
Entitlement to service connection for sinusitis is denied.
Entitlement to a compensable evaluation for hemorrhoids is 
denied.


REMAND

Service connection for pes planus, a left ankle disability, 
and a right knee disability, was granted via a rating 
decision of June 1996.  This rating decision was based, in 
part, on a VA general medical examination, conducted in 
October 1995.  Although this examination was adequate for the 
purpose of establishing service connection for these 
disabilities, it is not adequate for the further adjudication 
of the veteran's claims for increased ratings for these 
disabilities.

Therefore this claim is REMANDED to the RO for the following:

1.  The veteran should be scheduled for a 
comprehensive orthopedic examination for 
the purpose of ascertaining the degree of 
disability attributable to his right 
knee, left ankle, and bilateral pes 
planus disorders.

2.  The examining physician should 
specifically address matters of weakened 
movement, excess fatigability, 
incoordination, and loss of function due 
to pain on use or during flare-ups, as 
provided by 38 C.F.R. Part 4,§§ 4.40, 
4.45, and 4.59, on each joint examined.  
A complete rationale for all opinions 
expressed must be provided.

Upon completion of the above listed items, the RO should 
review the veteran's claims for increased ratings.  If the 
determination remains adverse the RO should provide the 
veteran a supplemental statement of the case and adequate 
time to respond.  The claim should then be returned to the 
Board for further appellate review.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

